DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/21/2022.
Applicant's election with traverse of Group I in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to articulate facts sufficient to demonstrate that a serious and/or examination burden would be placed on the Office if the restriction were not required”.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 18-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See MPEP 2173.05(p), II.
Claim 1 presents mixed classes of apparatus and method of using an apparatus—an issue under 112(b), indefiniteness, because it is not clear if infringement occurs when the apparatus is assembled or when the apparatus is actually operated as claimed. Claim 1 recites “wherein the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber”. Thus is unclear whether infringement would occur when the apparatus is assembled, or when the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber”. 
To remedy this issue, the limitation should be amended to include a structural modifier such as “adapted to” or “configured to”, and thus recite, for example, “wherein the dry chamber is adapted to receive the wafer carrier after the wafer carrier is washed in the wet chamber”. 
Claim 9 raises the same issue of mixed classes under 112(b) with regard to the limitation “a buffer chamber that stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber”. Here, it is unclear whether infringement would occur when the buffer chamber is assembled within the claimed apparatus, or only when it “stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber”.
To remedy this issue, the limitation should be amended to include a structural modifier such as “adapted to” or “configured to”.
Claims 2-11 and 18-20 are rejected as being dependent upon a rejected base claim 1.
Claim 21 presents mixed classes of apparatus and method of using an apparatus—an issue under 112(b), indefiniteness, because it is not clear if infringement occurs when the apparatus is assembled or when the apparatus is actually operated as claimed. Claim 21 recites “the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber”. Thus is unclear whether infringement would occur when the apparatus is assembled, or when the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber”. 
To remedy this issue, the limitation should be amended to include a structural modifier such as “adapted to” or “configured to”, and thus recite, for example, “the dry chamber is adapted to receive the wafer carrier after the wafer carrier is washed in the wet chamber”.
Claim 23 raises the same issue of mixed classes under 112(b) with regard to the limitation “a buffer chamber that stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber”. Here, it is unclear whether infringement would occur when the buffer chamber is assembled within the claimed apparatus, or only when it “stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber”.
To remedy this issue, the limitation should be amended to include a structural modifier such as “adapted to” or “configured to”.
Claims 22-23 are rejected as being dependent upon a rejected base claim 21.
Claim 24 presents mixed classes of apparatus and method of using an apparatus—an issue under 112(b), indefiniteness, because it is not clear if infringement occurs when the apparatus is assembled or when the apparatus is actually operated as claimed. Claim 24 recites “wherein the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber”. Thus is unclear whether infringement would occur when the apparatus is assembled, or when the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber”. 
To remedy this issue, the limitation should be amended to include a structural modifier such as “adapted to” or “configured to”, and thus recite, for example, “the dry chamber is adapted to receive the wafer carrier after the wafer carrier is washed in the wet chamber”.
Claims 25-26 are rejected as being dependent upon a rejected base claim 24. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-11, and 24-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Park et al. (US 20190247900 A1).
1. Park discloses a cleaning apparatus for cleaning a wafer carrier that holds wafers as part of a semiconductor fabrication process [Abstract, “FOUP cleaning device”, Fig. 1], the cleaning apparatus comprising:
a wet chamber 600 that receives the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] to be washed [Abstract, “cleaning chamber”; Fig. 4, Fig. 6, “600”];
a reservoir 604 in fluid communication with the wet chamber 600 [Fig. 6, para. 0078, “hot deionized water supply part 604”], wherein the reservoir stores a cleaning liquid that is introduced to the wafer carrier within the wet chamber during a washing operation [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110-112];
a dry chamber 700 spaced apart from the wet chamber 600 [Figs. 1-2; para. 0057, “vacuum chamber 700”] wherein the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber [para. 0057; para. 0092-94] and holds the wafer carrier [para. 0095, “FOUP body 20 is seated on a seating part 710a provided at a lower portion in the vacuum chamber body 710, and the FOUP cover 30 is seated on a supporting part 711 provided at an upper portion in the vacuum chamber body 710”] during a drying operation [para. 0096-98]; and
a transport system 500 that transports the wafer carrier between the wet chamber and the dry chamber during a cleaning process [para. 0094, “transported to the vacuum chamber 700 by the robot 500”].
2. Park discloses the cleaning apparatus of claim 1, wherein:
the wet chamber 600 comprises a nozzle 640-1/606 in fluid communication with the reservoir [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110-112],
the cleaning liquid is deionized water [para. 0078, “a hot deionized water supply part 604”], and
the nozzle 640-1/606 emits the deionized water at a water temperature of sixty six degrees Fahrenheit (66°F) or less to be introduced to the wafer carrier within the wet chamber during the washing operation [para. 0078].
As to “at a water temperature of sixty six degrees Fahrenheit (66°F) or less”, Park broadly discloses “hot deionized water” [para. 0078], which supports the conclusion that the cleaning apparatus would be capable of emitting deionized water at a water temperature of sixty six degrees Fahrenheit by merely not heating the water. Further, the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See MPEP §§ 2114 and 2173.05(g)). 
3. Park discloses the cleaning apparatus of claim 2, comprising:
a spin chuck 611/621 that supports the wafer carrier 20/30 within the wet chamber 600 [Fig. 4], wherein the spin chuck pivots about an axis of rotation to pivotally adjust an orientation of the wafer carrier within the wet chamber [para. 0074, “seating part 611…rotatable by driving of motor 670”, “supporting part 621…rotatable by driving of the motor 623”] and to expose different portions of the wafer carrier 20/30 to the deionized water emitted from the nozzle 640-1 [para. 0076, “external cleaning fluid spray parts 640-1 spray the cleaning fluid from positions close to the outer surface of the rotating FOUP body 20 in the direction opposite to the direction in which the FOUP body 20 rotates, cleaning efficiency for the FOUP body 20 can be improved”].
4. Park discloses the cleaning apparatus of claim 1, comprising:
a gas nozzle 713/750 that emits a gas into the dry chamber [para. 0096, “vacuum chamber 700 is connected to a nitrogen gas supply line 713 configured to supply nitrogen gas to an inside of the vacuum chamber 700”; para. 0097, “a nitrogen gas supply part 750 configured to inject nitrogen gas into the snorkel nozzle 21 provided in the FOUP body 20”] to remove impurities from the wafer carrier introduced as a result of the washing operation [para. 0098, “moisture, which is not yet dried by the CDA supply part 680 of the cleaning chamber 600 and remains at the snorkel nozzle 21, may be dried and removed by the nitrogen gas injected through the nitrogen gas supply part 750 of the vacuum chamber 700”].
9. Park discloses the cleaning apparatus of claim 1, comprising:
a buffer chamber 800 that stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber [Fig. 11, S3 Transport to Cleaning Chamber[Wingdings font/0xE0]S7 Transport to Vacuum Chamber[Wingdings font/0xE0]S9 Transport to Buffer], wherein the transport system transports the wafer carrier between the wet chamber 600, the buffer chamber 800, and the dry chamber 700 [Figs. 1 and 11].
Here, Park fails to explicitly disclose the buffer chamber stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber because the method of Park transports the FOUP from the cleaning (wet) chamber directly to the vacuum (dry) chamber and then to the buffer chamber [Fig. 11]. 
However, since the transport system 500 of Park is capable of moving the FOUP between each station, the disclosed apparatus therefore anticipates the claimed structure. Further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §§ 2114 and 2173.05(g).
10. Park discloses the cleaning apparatus of claim 1, comprising:
a load port 200/300 into which the wafer carrier is inserted into the cleaning apparatus from an ambient environment [para. 0057, “loading and unloading part 200”, “a transportation unit 400 configured to transport the FOUP 10 between the loading and unloading part 200 and the standby part 300”], wherein the transport system 500 transports the wafer carrier between the load port 200/300 and the wet chamber 600 [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”].
11. Park discloses the cleaning apparatus of claim 10, wherein the transport system 500 transports the wafer carrier 20/30 between the dry chamber 700 and a removal port 200/300 from which the wafer carrier is to be removed and returned to the ambient environment [para. 0119, “when there is no preceding FOUP and the standby part 300 is empty, the FOUP body 20 and the FOUP cover 30 may be transported to the standby part 300 without being transported to the buffer 800 and be unloaded by the loading and unloading part 200”].

24. Park discloses a cleaning apparatus for cleaning a wafer carrier that holds wafers as part of a semiconductor fabrication process [Abstract, “FOUP cleaning device”, Fig. 1], the cleaning apparatus comprising:
a wet chamber 600 that receives the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] to be washed [Abstract, “cleaning chamber”; Fig. 4, Fig. 6, “600”] during a washing operation [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110-112];
a dry chamber 700 spaced apart from the wet chamber 600 [Figs. 1-2; para. 0057], wherein the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber [para. 0057; para. 0092-94] and holds the wafer carrier [para. 0095, “FOUP body 20 is seated on a seating part 710a provided at a lower portion in the vacuum chamber body 710, and the FOUP cover 30 is seated on a supporting part 711 provided at an upper portion in the vacuum chamber body 710”] during a drying operation [para. 0096-98];
a transport system 500 that transports the wafer carrier between the wet chamber and the dry chamber during a cleaning process [para. 0094, “transported to the vacuum chamber 700 by the robot 500”]; and
a buffer chamber 800 that stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber [Fig. 11, S3 Transport to Cleaning Chamber[Wingdings font/0xE0]S7 Transport to Vacuum Chamber[Wingdings font/0xE0]S9 Transport to Buffer], wherein the transport system transports the wafer carrier between the wet chamber 600, the buffer chamber 800, and the dry chamber 700 [Figs. 1 and 11].
Here, Park fails to explicitly disclose the buffer chamber stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber because the method of Park transports the FOUP from the cleaning (wet) chamber directly to the vacuum (dry) chamber and then to the buffer chamber [Fig. 11]. 
However, since the transport system 500 of Park is capable of moving the FOUP between each station, the disclosed apparatus therefore anticipates the claimed structure. Further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §§ 2114 and 2173.05(g).
25. Park discloses the cleaning apparatus of claim 24, comprising:
a gas nozzle 713/750 that emits a gas into the dry chamber [para. 0096, “vacuum chamber 700 is connected to a nitrogen gas supply line 713 configured to supply nitrogen gas to an inside of the vacuum chamber 700”; para. 0097, “a nitrogen gas supply part 750 configured to inject nitrogen gas into the snorkel nozzle 21 provided in the FOUP body 20”] to remove impurities from the wafer carrier introduced as a result of the washing operation [para. 0098, “moisture, which is not yet dried by the CDA supply part 680 of the cleaning chamber 600 and remains at the snorkel nozzle 21, may be dried and removed by the nitrogen gas injected through the nitrogen gas supply part 750 of the vacuum chamber 700”].
26. Park discloses the cleaning apparatus of claim 24, comprising:
a load port 200/300 into which the wafer carrier is inserted into the cleaning apparatus 600 from an ambient environment [para. 0057, “loading and unloading part 200”, “a transportation unit 400 configured to transport the FOUP 10 between the loading and unloading part 200 and the standby part 300”], wherein the transport system 500 transports the wafer carrier between the load port 200/300 and the wet chamber 600 [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”].

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rebstock (US 20120325273 A1).
21. Rebstock discloses a cleaning apparatus for cleaning a wafer carrier that holds wafers as part of a semiconductor fabrication process [Abstract; para. 0034-35, “apparatuses for integrated cleaning of objects, such as semiconductor workpiece containers and reticle carriers”] the cleaning apparatus comprising:
a wet chamber that receives the wafer carrier [para. 0112, “cleaning chamber”; para. 0120, “first chamber”] to be washed during a washing operation [para. 0112, “spraying the workpiece with a cleaning liquid”];
a dry chamber spaced apart from the wet chamber [para. 0113, “decontamination chamber”; para. 0120, “second chamber”], wherein:
the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber and holds the wafer carrier during a drying operation [para. 0113, “a decontamination chamber to decontaminate the components after cleaning”]; and
the dry chamber comprises a first infrared lamp [para. 0114, “IR heaters”; para. 0100, “IR or UV lamps”] wherein the first infrared lamp emits first infrared radiation that is imparted onto the wafer carrier during the drying operation [para. 0114, “IR heaters”; para. 0100, “IR or UV lamps”]; and
a transport system that transports the wafer carrier between the wet chamber and the dry chamber during a cleaning process [para. 0120, “a system for cleaning a workpiece can include a first chamber, wherein the first chamber is operable to clean a workpiece, a second chamber, wherein the second chamber comprises a vacuum ambient to outgassing the workpiece after being cleaned; a robotic mechanism for transferring the workpiece between the first chamber and the second chamber”].
22. Rebstock discloses the cleaning apparatus of claim 21, comprising:
a gas system that emits a drying gas into the dry chamber during the drying operation to remove at least a portion of the cleaning liquid from the wafer carrier [para. 0116, “inert purge gas”]; and
a dry pump that evacuates the dry chamber during the drying operation [para. 0113, 0114, “vacuum chamber…with effective pumping and high pumping conductance”; para. 0116, “Cyclic pressuring and vacuuming can be performed, outgassing the contaminants and then back filling with inert gas”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190247900 A1) in view of Kim (KR 101330990 B1, English Translation via EPO on 08/14/2020).
1. Park discloses a cleaning apparatus for cleaning a wafer carrier that holds wafers as part of a semiconductor fabrication process [Abstract, “FOUP cleaning device”, Fig. 1], the cleaning apparatus comprising:
a wet chamber 600 that receives the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] to be washed [Abstract, “cleaning chamber”; Fig. 4, Fig. 6, “600”];
a reservoir 604 in fluid communication with the wet chamber 600 [Fig. 6, para. 0078, “hot deionized water supply part 604”], wherein the reservoir stores a cleaning liquid that is introduced to the wafer carrier within the wet chamber during a washing operation [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110-112];
a dry chamber spaced apart from the wet chamber, wherein the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber and holds the wafer carrier during a drying operation; and
a transport system 500 that transports the wafer carrier between the wet chamber and the dry chamber during a cleaning process [para. 0057, para. 0094, “robot 500”].
Park discloses that cleaning and drying are both performed in the cleaning chamber 600 [para. 0092] (i.e., the dry chamber is not spaced apart from the wet chamber) and the chamber 600, which holds the wafer carrier during cleaning and drying operations, includes features of both a washing chamber and a drying chamber [Fig. 4].
Park therefore fails to explicitly disclose:
 a dry chamber spaced apart from the wet chamber, wherein the dry chamber receives the wafer carrier after the wafer carrier is washed in the wet chamber and holds the wafer carrier during a drying operation; and
a transport system that transports the wafer carrier between the wet chamber and the dry chamber during a cleaning process.
However, Kim discloses a cleaning unit and drying unit may be separate [para. 0044] or combined to work in conjunction [para. 0046]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined wet and dry cleaning chamber, of Park, to be separate from one another (e.g., a wet chamber and a drying chamber), of Kim, because it is an effective alternative arrangement to a combined wet and dry cleaning chamber, as taught by Kim [para. 0046]. 
Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04. 
2. Modified Park discloses the cleaning apparatus of claim 1, wherein:
the wet chamber 600 comprises a nozzle 640-1/606 in fluid communication with the reservoir [para. 0078, “external cleaning fluid spray parts 640-1 of the cleaning chamber 600 are connected to a hot deionized water supply part 604”; para. 0110-112],
the cleaning liquid is deionized water [para. 0078, “a hot deionized water supply part 604”], and
the nozzle 640-1/606 emits the deionized water at a water temperature of sixty six degrees Fahrenheit (66°F) or less to be introduced to the wafer carrier within the wet chamber during the washing operation [para. 0078].
As to “at a water temperature of sixty six degrees Fahrenheit (66°F) or less”, Park broadly discloses “hot deionized water” [para. 0078], which supports the conclusion that the cleaning apparatus would be capable of emitting deionized water at a water temperature of sixty six degrees Fahrenheit by merely not heating the water. Further, the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See MPEP §§ 2114 and 2173.05(g)). 
3. Modified Park discloses the cleaning apparatus of claim 2, comprising:
a spin chuck 611/621 that supports the wafer carrier 20/30 within the wet chamber 600 [Fig. 4], wherein the spin chuck pivots about an axis of rotation to pivotally adjust an orientation of the wafer carrier within the wet chamber [para. 0074, “seating part 611…rotatable by driving of motor 670”, “supporting part 621…rotatable by driving of the motor 623”] and to expose different portions of the wafer carrier 20/30 to the deionized water emitted from the nozzle 640-1 [para. 0076, “external cleaning fluid spray parts 640-1 spray the cleaning fluid from positions close to the outer surface of the rotating FOUP body 20 in the direction opposite to the direction in which the FOUP body 20 rotates, cleaning efficiency for the FOUP body 20 can be improved”].
4. Modified Park discloses the cleaning apparatus of claim 1, comprising:
a gas nozzle 650-1 that emits a gas into the dry chamber to remove impurities from the wafer carrier introduced as a result of the washing operation [para. 0082-83; para. 0084, “nozzles…configured to spray CDA”].
5. Modified Park discloses the cleaning apparatus of claim 1, comprising:
a spin chuck 611/621 that supports the wafer carrier within the dry chamber [para. 0074, “seating part 611…rotatable by driving of motor 670”, “supporting part 621…rotatable by driving of the motor 623”], wherein the spin chuck pivots about an axis of rotation to pivotally adjust an orientation of the wafer carrier within the dry chamber and to generate a centrifugal force that removes at least a portion of the cleaning liquid from the wafer carrier during the drying operation [para. 0085, “CDA is sprayed in the direction opposite to the direction in which the FOUP body 20 rotates from positions close to the outer surface of the FOUP body 20”].
10. Modified Park discloses the cleaning apparatus of claim 1, comprising:
a load port 200/300 into which the wafer carrier is inserted into the cleaning apparatus 600 from an ambient environment [para. 0057, “loading and unloading part 200”, “a transportation unit 400 configured to transport the FOUP 10 between the loading and unloading part 200 and the standby part 300”], wherein the transport system 500 transports the wafer carrier between the load port 200/300 and the wet chamber 600 [para. 0062-63, “the FOUP body 20 and the FOUP cover 30 are sequentially transported to the cleaning chamber 600 by the robot 500”].
11. Modified Park discloses the cleaning apparatus of claim 10, wherein the transport system 500 transports the wafer carrier 20/30 between the dry chamber and a removal port 200/300 from which the wafer carrier is to be removed and returned to the ambient environment [para. 0119, “when there is no preceding FOUP and the standby part 300 is empty, the FOUP body 20 and the FOUP cover 30 may be transported to the standby part 300 without being transported to the buffer 800 and be unloaded by the loading and unloading part 200”].
18. Modified Park discloses the cleaning apparatus of claim 1, wherein the dry chamber comprises:
a basin [Fig. 4, See area of chamber below seating part 611];
a spin chuck 611 in the basin [Fig. 4, para. 0074], wherein the spin chuck is pivotal about an axis of rotation [para. 0074, “the seating part 611 on which the FOUP body 20 is seated is provided to be rotatable by driving of a motor 670”];
a top surface that is adjustable between a closed state in which the top surface is located adjacent to a portion of the basin and an open state in which the top surface is elevated above the basin [para. 0092; Here, a top surface of the seating part 611 is raised by lifting part 634 to receive or discharge the FOUP 20, and lowered to perform cleaning and drying];
a suspension system 634 that suspends the wafer carrier from the top surface, wherein the wafer carrier cooperates with the spin chuck 611 while the top surface is in the closed state and is pivotally adjusted by the spin chuck [para. 0074]; and
a first gas nozzle that emits a gas to concurrently dry an interior and an exterior of the wafer carrier during pivotal adjustment of the wafer carrier by the spin chuck [para. 0082-83; para. 0084, “nozzles…configured to spray CDA”; para. 0085, “CDA is sprayed in the direction opposite to the direction in which the FOUP body 20 rotates from positions close to the outer surface of the FOUP body 20”].
19. Modified Park discloses the cleaning apparatus of claim 1, wherein the dry chamber comprises:
a second gas nozzle 650-1, wherein the first gas nozzle is arranged a first radial distance from the axis of rotation of the spin chuck, and the second gas nozzle is arranged a second radial distance from the axis of rotation of the spin chuck, wherein the first radial distance is different than the second radial distance [para. 0084, “external air supply parts 650-1, and have different lengths and different spray angles to be positioned close to the outer surface of the FOUP body 20”].
20. Modified Park discloses the cleaning apparatus of claim 1, wherein the dry chamber comprises: 
a first heating element 660-1 arranged a first radial distance from the axis of rotation of the spin chuck [para. 0091, “external ultraviolet lamps 660-1”; Fig. 5]; and
a second heating element 660-2 arranged a second radial distance from the axis of rotation of the spin chuck, wherein the first radial distance is different than the second radial distance [para. 0091, “internal ultraviolet lamps 660-2”; Fig. 5].

Claims 6-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190247900 A1) in view of Kim (KR 101330990 B1, English Translation via EPO on 08/14/2020), as applied to claims 1-5, 10-11, and 18-20 above, and further in view of Rebstock (US 20120325273 A1).  
6. Modified Park discloses the cleaning apparatus of claim 5, but fails to explicitly disclose the apparatus comprising:
a first infrared lamp arranged adjacent to the spin chuck, wherein the first infrared lamp emits first infrared radiation that is imparted onto the wafer carrier supported by the spin chuck in the dry chamber during the drying operation.
Park discloses first and second ultraviolet lamps which emit ultralight radiation onto the wafer carrier supported by the spin chuck 621 during drying operation [para. 0091, “external ultraviolet lamps 660-1”, “internal ultraviolet lamps 660-2”; Fig. 5]. Park therefore fails to teach a first infrared lamp.  
However, Rebstock discloses an apparatus for cleaning FOUPS in a treatment chamber [Abstract, para. 0004], comprising:
[0100] In an embodiment, the liquid can be heated to increase the volatility, adding in the ease of liquid residue removal. In addition, the object and the process chamber can also be heated, for example, by IR or UV lamps. 
[0105] In FIG. 16B, the cleaning chamber is isolated, and liquid and gas nozzles 165 can provide liquid and gas to clean the object. The object can be disposed in a horizontal direction, and spin cleaning and drying 167 can be applied to improve the cleaning and drying processes. The nozzles 165 can operate in sequence, for example, delivering liquid for cleaning and subsequently delivering gas for drying. Hot liquid and hot gas can be used. Heaters can be provided to provide thermal energy, assisting in the cleaning and drying process.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultraviolet drying lamps, of Park, to be infrared drying lamps, of Rebstock, because they are effective heat sources for drying FOUPS, as taught by Rebstock [para. 0100, 0105].  
7. Modified Park discloses the cleaning apparatus of claim 6, comprising: 
a second infrared lamp arranged adjacent to the spin chuck [para. 0091, “internal ultraviolet lamps 660-2”; Fig. 5; Moran, para. 0070] wherein: 
the second infrared lamp emits second infrared radiation that is imparted onto the wafer carrier supported by the spin chuck 621 in the dry chamber during the drying operation [para. 0091; Moran, para. 0070], the first infrared lamp is spaced a first radial distance from the axis of rotation, the second infrared lamp is spaced a second radial distance from the axis of rotation, and the second radial distance is different than the first radial distance [para. 0091, “external ultraviolet lamps 660-1”, “internal ultraviolet lamps 660-2”; Fig. 5]. 
8. Modified Park discloses the cleaning apparatus of claim 6, comprising:
a gas system that emits a drying gas into the dry chamber during the drying operation to remove at least a portion of the cleaning liquid from the wafer carrier [para. 0082-83; para. 0084, “nozzles…configured to spray CDA”]; and
a dry pump that evacuates the dry chamber during the drying operation [Rebstock, para. 0096].
Here, Rebstock discloses liquid vapor can be removed by fast exhaust and low chamber pressure, for example, by purging with dry gas and/or by maintaining a vacuum pressure inside the cleaning chamber during the liquid cleaning cycle. [para. 0096]
[0107] FIGS. 17A-17B illustrate exemplary flowcharts for cleaning objects according to an embodiment of the present invention. In FIG. 17A, operation 170 rotates object to be cleaned. Operation 171 cleans the object with hot liquid spraying. Operation 172 dries the object with hot gas. Operation 173 equalizes pressure in a cleaning chamber with an input environment to prevent cross contamination. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dry cleaning chamber, of modified Park, to include a pump to maintain vacuum pressure during the drying process, of Rebstock, in order to remove liquid vapor from the chamber and improve drying, as taught by Rebstock [para. 0096].  
21. Modified Park discloses a cleaning apparatus for cleaning a wafer carrier that holds wafers as part of a semiconductor fabrication process [Abstract, “FOUP cleaning device”, Fig. 1], the cleaning apparatus comprising:
a wet chamber 600 that receives the wafer carrier (FOUP cover 30, FOUP body 20) [para. 0072] to be washed during a washing operation [Abstract, “cleaning chamber”; Fig. 4, Fig. 6, “600”];
a dry chamber spaced apart from the wet chamber [Kim, para. 0044, separate washing and drying chambers], wherein:
the dry chamber receives the wafer carrier [Park, para. 0072] after the wafer carrier is washed in the wet chamber and holds the wafer carrier during a drying operation [Kim, para. 0044, separate washing and drying chambers]; and
the dry chamber comprises a first infrared lamp [para. 0091, “external ultraviolet lamps 660-1”; Fig. 5; Rebstock, para. 0100, “IR or UV lamps”], wherein the first infrared lamp emits first infrared radiation that is imparted onto the wafer carrier during the drying operation [Rebstock, para. 0100, “IR or UV lamps”, para. 0107]; and
a transport system 500 that transports the wafer carrier between the wet chamber and the dry chamber during a cleaning process [para. 0057, para. 0094, “robot 500”; Kim, para. 0044, separate washing and drying chambers].
22. Modified Park discloses the cleaning apparatus of claim 21, comprising:
a gas system that emits a drying gas into the dry chamber during the drying operation to remove at least a portion of the cleaning liquid from the wafer carrier [para. 0082-83; para. 0084, “nozzles…configured to spray CDA”]; and
a dry pump that evacuates the dry chamber during the drying operation [Rebstock, para. 0096].
23. Modified Park discloses the cleaning apparatus of claim 21, comprising:
a buffer chamber 800 that stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber [Fig. 11, S3 Transport to Cleaning Chamber[Wingdings font/0xE0]S7 Transport to Vacuum Chamber[Wingdings font/0xE0]S9 Transport to Buffer], wherein the transport system transports the wafer carrier between the wet chamber 600, the buffer chamber 800, and the dry chamber 700 [Figs. 1 and 11].
Here, Park fails to explicitly disclose the buffer chamber stores the wafer carrier between completion of the washing operation within the wet chamber and introduction of the wafer carrier to the dry chamber because the method of Park transports the FOUP from the cleaning (wet) chamber directly to the vacuum (dry) chamber and then to the buffer chamber [Fig. 11]. 
However, since the transport system 500 of Park is capable of moving the FOUP between each station, the disclosed apparatus therefore anticipates the claimed structure. Further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP §§ 2114 and 2173.05(g).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to apparatus for cleaning, drying, and/or purging front open unified pods (FOUP) and other types of wafer carriers [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/ Examiner, Art Unit 1713